EXHIBIT 10.6 Due:December 5, 2015 Principal Amount: USD $3,500,000 VANSEN PHARMA INC. (Incorporated under the laws of Nevada) 12% SECURED DEBENTURE Vansen Pharma Inc. (hereinafter referred to as the “Corporation”) for value received and subject to the terms and conditions attached hereto as “Terms and Conditions of $3,500,000 Twelve (12%) Percent Secured Debenture of Vansen Pharma Inc.” (the“Terms and Conditions”) hereby promises to pay to Hallmark Investments Inc. (the “Holder”), the registered holder hereof, on presentation and surrender of this Debenture to the Corporation, the sum of Three Million Five Hundred Thousand Dollars ($3,500,000) in lawful money of United States, on December 5, 2015, or on such earlier date as the Principal Amount hereof may become payable in accordance with the provisions of this Debenture and receive interest on the Principal Amount at a rate of twelve (12%) percent per annum payable quarterly in arrears and calculated from the Issuance Date up to and including the Maturity Date or the Redemption Date, whichever is earlier, as such terms are defined in the Terms and Conditions. Interest payments on the Principal Amount shall be payable in cash payments as set forth in the Terms and Conditions. For the purposes of certainty, no interest shall accrue until the Issuance Date. The first interest payment shall include accrued interest from the Issuance Date up to and including December 5, 2014. In the event this Debenture or a portion thereof is not redeemed, interest on the Principal Amount shall accrue and be payable until the Maturity Date at the rate aforesaid after as well as before maturity and after as well as before default, with interest on the amount and default at the same rate. The aggregate principal amount of this Debenture is $3,500,000 in lawful money of United States. All capitalized terms not otherwise defined herein shall bear the meanings ascribed in the Terms and Conditions. This Debenture is a direct obligation to the Corporation. The Principal Amount hereof may become or be declared due before the stated maturity date on the conditions, in the manner, with the effect and at the times set forth in the Terms and Conditions. This Debenture is transferable only pursuant to the conditions prescribed in the Terms and Conditions including regulatory requirements, on the register to be kept at the principal office of the Corporation in the City of Vancouver, British Columbiaor at such other place or places, if any, or by such other registrar or registrars, if any, as the Corporation may designate. The Corporation may redeem all or any portion of this Debenture at any time in accordance with the provisions of the Terms and Conditions, provided that the rest of the Debentures shall be redeemed on a pro rata basis in relation to the aggregate Principal Amount of all Debentures then outstanding at the time of redemption. If another one or more of the Debentures or a portion thereof is redeemed by the Corporation, this Debenture shall be redeemed on a pro rata basis in relation to the aggregate Principal Amount of all Debentures then outstanding at the time of redemption. 1 IN WITNESS WHEREOF the Corporation has caused this Debenture to be signed by its proper officer in that behalf effective as of December 5, 2013. VANSEN PHARMA INC. Per: Name: Patrick Frankham Title:
